     Case 1:19-cr-00575-FB Document 81 Filed 12/09/19 Page 1 of 1 PageID #: 262

                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG.JUDGE Roh&rf M. LevU                                        oate:               ji^
DOCKET NUMBER:


DEFENDANT'S NAME: Uark. Kofoi
                                  Present            Present       _ Custody

DEFENSE COUNSEL:                  tlOf pK^Se^rf-
                                  Federal Defender         CJA                Retained

A.U.S.A:                    iaO-1- &Vgsen4                 CLERK: E.UHiam£
INTERPRETER :                                           (Language)

   Defendant arraigned on the :        indictment     superseding indictment         probation violation
      Defendant pleads NOT GUILTY to ALL counts.
      DETENTION HEARING Held.                    Defendant's first appearance.
              Bond set at                                  Defendant      released        held pending
              satisfaction of bond conditions.
              Defendant advised of bond conditions set by the Court and signed the bond.
              Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
             (Additional) surety/ies to co-sign bond by
              After hearing, Court orders detention in custody.          Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for

     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

       Order of Excludable Delay/Speedy Trial entered. Start . , ,.                Stop

       Medical memo issued.


       Defendant failed to appear, bench warrant issued.

      Status conference set for                                     before Judge

Other Rulings :
